Whitfield, O. J.,
delivered the opinion of the court.
The very ingenious and able legal argument made by learned counsel for appellant on direct appeal cannot prevail on the testimony in this record, under the decisions of this court touching the invalidity of a deed to a homestead by the husband, not joined in by the wife. The deed executed to the homestead by the husband, H.' H. Breeland, was a nullity, the wife not having joined therein.- On the direct appeal the ease is affirmed.
On the cross-appeal, reluctant as we are to disturb the finding *251of the unusually painstaking and accomplished chancellor who decided this cause, we are yet constrained to do so, since a repeated examination of the testimony satisfies us that Mrs. Alice B. Clark was not estopped to maintain her suit. The doctrino of equitable estoppel, as explained in our decisions, is not brought into successful play against her on testimony disclosed in the record. The decree on the cross-appeal, therefore, is reversed, and a decree will be entered here for the cross-appellant,, Mrs. Clark.

Affirmed on direct appeal; reversed on cross-appeal.